DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4-11, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are obvious variants.
Instant Application
U.S. Patent No. 10,691,729
Claim 1:

A system comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

obtaining a definition of an object included within an ontology of an object store; 

associating the object with information stored in one or more datasets of a relational database, the information being determined based at least in part on the definition of the object; 

storing the object in an object cache of the object store such that the information associated with the object is also stored in the object cache; 




























resolving conflicts between attempted modifications to the object based on any of respective timings of the attempted modifications, respective locations from where the attempted modifications originated, or respective security levels of systems that attempted the modifications; and 

modifying the object based on the resolved conflicts.


A system comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

obtaining a definition of an object included within an ontology of an object store; 

associating the object with information stored in one or more datasets of a relational database, the information being determined based at least in part on the definition of the object; 

storing the object in an object cache of the object store such that the information associated with the object is also stored in the object cache; 

providing one or more object-oriented interfaces through which requests to perform one or more object-oriented operations on the object are able to be submitted, the one or more object-oriented operations including modifying the object, wherein information about modifications to the object are stored in a commit log, the information including one or more vector clocks associated with the modifications to the object, wherein each of the one or more vector clocks are stored on a per dataset basis, the one or more vector clocks being distinguished, via different identifiers, based on whether the modifications originate from changes in the one or more datasets or from changes made to the object relating to a transaction of the object cache; 

receiving, through at least one of the one or more object-oriented interfaces, a first request to perform 













modifying, based on the first request received through the at least one of the one or more object-oriented interfaces, the information stored in the one or more datasets of the relational database.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " providing one or more object-oriented interfaces through which requests to perform one or more object-oriented operations on the object are able to be submitted, the one or more object-oriented operations including modifying the object, wherein information about modifications to the object are stored in a commit log, the information including one or more vector clocks associated with the modifications to the object, wherein each of the one or more vector clocks are stored on a per dataset basis, the one or more vector clocks being distinguished, via different identifiers, based on whether the modifications originate from changes in the one or more datasets or from changes made to the object relating to a transaction of the object cache; receiving, through at least one of the one or more object-oriented interfaces, a first request to perform at least one object-oriented operation on the object stored in the object cache" of claims 1-20 of U.S. Patent No. 10,691,729 to arrive at the claims 1, 4-11, and 14-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-11, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benfield (US 2003/0037206) in view of Burke (US 6,789,252), and further in view of Bodnar et al (US 6,295,541).
Regarding claims 1, 11, and 20, Benfield teaches a system comprising: one or more processors (see [0040] – computing environment contains processors and memory); and a memory storing instructions that, when executed by the one or more processors (see [0040] – computing environment contains processors and memory), cause the system to perform: obtaining a definition of an object (see [0123] – skeleton definition for an object); associating the object with information stored in one or more datasets of a relational dataset (attributes which identify complete object), the information being determined based at least in part on the definition of the object (see [0014], [0104], [0123], and [0137]); storing the object in an object cache of the object store such that the information associated with the (see [0014], [0104], [0123], and [0137] – attributes stored with the skeleton object in a cache are used to identify the location and full complete data.).
Benfield fails to explicitly recite wherein the definition of the object is included within an ontology of an object store.
However, Burke teaches wherein the definition of the object is included within an ontology of an object store (see column 5, lines 49-59 and column 9, lines 1-20).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Benfield to incorporate the object definition and ontology sharing across multiple business entities of Burke for the purpose of increasing user interaction within a business environment (see Burke column 1, lines 46-54).
Benfield and Burke does not appear to explicitly recite resolving conflicts between attempted modifications to the object based on any of respective timings of the attempted modifications, respective locations from where the attempted modifications originated, or respective security levels of systems that attempted the modifications; and modifying the object based on the resolved conflicts.
However, Bodnar teaches resolving conflicts between attempted modifications to the object based on any of respective timings of the attempted modifications, respective locations from where the attempted modifications originated, or respective security levels of systems that attempted the modifications (see column 8, lines 48-67, column 9 lines 19-60, column 25, line 53 through column 26, line 20, and column 42, lines 31-59 – modifications to datasets are attempted at the same time resulting in a conflict.  The conflicts are resolved by comparing the timestamps associated with the dataset modifications.  Also see column 47, line 59 through column 51, line 41 for conflict resolution and associated actions); and modifying the object based on the resolved conflicts (see column 42, lines 31-59 and see column 47, line 59 through column 51, line 41 for conflict resolution and associated actions).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Benfield and Burke to incorporate the synchronizing two or more datasets of Bodnar for the purpose of synchronizing data among two or more datasets more efficient, correct, and resistant to human error and also easily be expanded to handle new datasets and new data types (see Bodnar column 3, lines 54-62).
(see column 25, line 53 through column 28, line 31 - The conflicts are resolved by comparing the timestamps associated with the dataset modifications and the timestamps are associated with time zones.).
Regarding claims 5 and 15, Benfield and Bodnar teach wherein the modifying the object comprises merging the modifications to the object into the cache and incrementing a vector clock associated with a previous version of the object (see Benfield [0014], [0104], [0123], and [0137] – attributes stored with the skeleton object in a cache are used to identify the location and full complete data.) and (see Bodnar column 25, line 53 through column 28, line 31 - The conflicts are resolved by comparing the timestamps associated with the dataset modifications.  This suggests that after each modification the timestamp is updated to reflect the new time when the updates took place.).
Regarding claims 6 and 16, Benfield and Bodnar teach wherein the resolving the conflicts between attempted modifications to the object comprises determining an attempted modification originating from the one or more datasets to have precedence over an attempted modification originating from the cache (see Benfield [0014], [0104], [0123], and [0137] – attributes stored with the skeleton object in a cache are used to identify the location and full complete data) and (see Bodnar column 8, lines 48-67, column 9 lines 19-60, column 25, line 53 through column 26, line 20, and column 42, lines 31-59 – modifications to datasets are attempted at the same time resulting in a conflict.  The conflicts are resolved by comparing the timestamps associated with the dataset modifications.  Also see column 47, line 59 through column 51, line 41 for conflict resolution and associated actions).
Regarding claims 9 and 18, Bodnar teaches wherein the attempted modifications comprise any of: an addition, removal, or change associated with an existing property of the object; a change in a portion of the one or more datasets from where a value of the existing property is obtained or derived; or a change in a relationship of the object (see column 8, lines 48-67, column 9 lines 19-60, column 25, line 53 through column 26, line 20, and column 42, lines 31-59 – modifications to datasets are attempted at the same time resulting in a conflict.  The conflicts are resolved by comparing the timestamps associated with the dataset modifications.  Also see column 47, line 59 through column 51, line 41 for conflict resolution and associated actions).
(see column 25, line 53 through column 28, line 31 - The conflicts are resolved by comparing the timestamps associated with the dataset modifications.  This suggests that after each modification the timestamp is updated to reflect the new time when the updates took place.).
Claims 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benfield (US 2003/0037206) in view of Burke (US 6,789,252), in view of Bodnar et al (US 6,295,541) as applied to claims 1, 11, and 20 above, and further in view of Banikazemi (US 2014/0164828).
Regarding claims 7 and 17, note the discussion of claims 1 and 11 above, the combination of Benfield, Burke, and Bodnar teach all of the elements of claims 1 and 11 but fail to explicitly recite storing information associated with the attempted modifications in a commit log, the information comprising: time stamps and vector clocks associated with the attempted modifications; the systems that attempted the modifications; the respective security levels of the systems that attempted the modifications; and a priority level of the modifications.
However, Banikazemi teaches storing information associated with the attempted modifications in a commit log, the information comprising: time stamps and vector clocks associated with the attempted modifications (see [0004]-[0006] – time and vector clocks are common within commit logs dealing with transactions); the systems that attempted the modifications; the respective security levels of the systems that attempted the modifications (see [0004]-[0006] – checksum identifies the modified object.  It would have been obvious to identify the system that did the modifying.); and a priority level of the modifications (see [0038] – sequence number suggests ordering and thus priority).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Benfield, Burke, and Bodnar to incorporate the consistency of data in persistent memory of Banikazemi for the purpose of maintaining the consistency of data stored in persistent memory by separating the committing and hardening of data in volatile caches (see Banikazemi [0001]).
Regarding claim 8, Banikazemi teaches wherein the instructions further cause the system to perform: identifying the conflicts based on the commit log (see [0046] – rolling back data is a form of identify and resolving data conflicts.).
Allowable Subject Matter
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Both claims 2-3 and 12-13 must be incorporated into the independent claims in order to be considered allowable, if taken individually, they would be obvious in view of the cited art because they are “if” statements and thus hold no patentable weight.
The primary reason for the allowance of claims 2-3 and 12-13 is the combination of limitations “if the object is backed by a single row or a single column in a dataset with a single primary key column or a single primary key row, identifying the object by a dataset resource identifier, a branch, a name of the primary key column or the primary key row, and a primary key value and if the object is backed by a single row or a single column in a dataset with a multi-column or a multi-row primary key, reducing the backing of the object to a single primary key column or a single primary key row”, which is not found in the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161